DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Status
Applicant’s reply dated 29 September 2022 to the previous Office action dated 31 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 3-10, 13, 16, 18, and 22 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s cancelation of claims 11-12.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth herein, with the exception of the rejections of claims 11-12 which are withdrawn in view of applicant’s cancelation of claims 11-12.

Election/Restrictions
Claims 18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020.
	Claims 1, 3-10, 13, and 16 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013; of record).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a member (A) such as a cellulose-based polymer and polyethylene glycol, and a terpenoid (B) (abstract; claim 1) wherein the composition may further comprise one or more nonionic surfactants (C) (claim 5) wherein the nonionic surfactants (C) are in an amount of 0.001 to 5% w/v (i.e., g/100mL) (claim 7; paragraphs [0025], [0137]) wherein nonionic surfactants include polysorbate 80, poloxamer 407, poloxamer 188, and POE hydrogenated castor oils (i.e., polyoxyl castor oil) (paragraphs [0049]-[0050]) wherein polyethylene glycol 400 is a preferred polyethylene glycol (i.e., PEG, MACROGOL) (paragraph [0039]) wherein the polyethylene glycol is particularly preferably 0.05-2% of the composition (paragraph [0040]) wherein a typical cellulose-based polymer may be hydroxypropylmethyl cellulose which provides viscosity (paragraph [0033]) wherein the amount of cellulose-based polymer is more preferably 0.005 to 5% of the composition (paragraph [0034]) wherein viscosity can be adjusted as desired such as 1.1-300 mPas (i.e., 1.1-300 centipoise) (paragraph [0082]) wherein additives such as sugar alcohols for example mannitol may be added (paragraphs [0072]-[0075]) wherein inorganic salt such as sodium chloride is preferably added (paragraph [0055]) wherein the amount of inorganic salt is preferably 0.01 to 1.5% (paragraph [0056]) wherein the terpenoid (B) is menthol (claim 3) wherein the terpenoid (B) is in an amount of 0.0001 to 0.1% w/v (claim 4) wherein preservative/disinfectant/antibacterial such as potassium sorbate may be added (paragraph [0078]) wherein the amount of potassium sorbate may be 0.1% w/v (Table 20-2) wherein the composition preferably comprises an EDTA (paragraph [0057]) wherein the amount of EDTA is even more preferably 0.001 to 0.3% (paragraph [0058]) wherein the pH is particularly preferably 5.5-8.5 (paragraph [0085]) wherein % is w/v % which is g/100mL (paragraph [0025])
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the composition of Matsumura et al. having 0.001 to 5% w/v nonionic surfactants of polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, and thus necessarily between 0.001 and 5% w/v of each such nonionic surfactant; 0.005-5% w/v hydroxypropylmethyl cellulose; 0.05-2% w/v PEG 400; mannitol; 0.01 to 1.5% w/v sodium chloride; 0.0001 to 0.1% w/v menthol; 0.1% w/v potassium sorbate; and 0.001 to 0.3% w/v EDTA; with a viscosity of 1.1-300 centipoise; with a pH of 5.5-8.5; with a reasonable expectation of success, given that Matsumura et al. suggests all such elements.
Regarding the claimed concentrations and pH and viscosity, the concentrations and pH and viscosity of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges of about 0.35-1.5 mM (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Claims 1, 3-10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. as applied to claims 1 and 3-10 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. is relied upon as discussed above.
Matsumura et al. does not disclose the specifically claimed concentration of mannitol of about 0.1-4% w/v as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs [0104]-[0107]) wherein mannitol is included therein as a preferred tonicity agent at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by using 0.1-1% w/v of mannitol as suggested by Horn ‘401 in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding mannitol thereto, and Horn ‘401 teaches that 0.1-1% w/v is a suitable concentration of mannitol in ophthalmic compositions.
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges of about 0.35-1.5 mM (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
Applicant argues that a skilled artisan would not have a reasonable expectation of success because there is no indication that menthol would be effective across the entire range of about 0.0064-6.4 millimolar as disclosed by Matsumura et al. (remarks pages 4-5).  In response, Matsumura et al. does in fact provide such an indication by teaching that the terpenoid is in the composition in such concentration range (claim 4) and that the terpenoid is menthol (claim 3), which provides a reasonable expectation of success.  Obviousness does not require absolute predictability, per MPEP 2143.03(II), nor is conclusive proof of efficacy required to show a reasonable expectation of success, per MPEP 2143.02(I).
Applicant argues that Matsumura et al. does not give a skilled artisan any direction as to which of the disclosed menthol concentrations might be effective (remarks pages 4-5).  In response, any menthol concentration within the range disclosed by Matsumura et al. as discussed above would have reasonably been expected to be successful based on such teachings of Matsumura et al., and such disclosed range overlaps with the claimed ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Applicant argues that the declaration filed 11 March 2022 provides evidence of unexpected results for the claimed range of menthol (remarks pages 4-5).  In response, as discussed in the previous Office action, the declaration under 37 CFR 1.132 filed 11 March 2022 is insufficient to overcome the outstanding obviousness rejections because: although the declaration appears to show unexpected results, such results are not commensurate in scope with the claimed invention in that all the components and concentrations of the inventive tested compositions are not recited in the claims, and moreover, the declaration does not indicate that the concentrations therein are % w/v as claimed, and the declaration does not unambiguously indicate all components such that the concentrations add up to 100% (i.e., do the tested compositions contain any other components not indicated in the declaration?  Such as water? Is 4 mM citrate buffer q.s.?).  Although applicant persuasively shows that HPMC concentration is critical and menthol concentration is critical, such criticality is in the context of the tested compositions and all the other components and concentrations thereof, which must be recited in the claims unless applicant shows a trend in the unexpected results such that the probative value thereof may be reasonably extended with respect to other particular components and concentrations, per MPEP 716.02(d).  Applicant has not shown any such trend(s) because all tested compositions contain the same components and concentrations without variation other than HPMC and menthol.
	Applicant argues that the remainder of the formulation in the declaration is water and the % concentration is % w/v (remarks page 5).  In response, such attorney argument cannot take the place of evidence per MPEP 716.01(c)(II), and such assertions regarding unexpected results must be factually supported objective evidence to be of probative value per MPEP 716.01(c)(I).  Moreover, all such components and concentrations of the inventive tested composition(s) must be recited in the claims as discussed above.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617